Citation Nr: 0408109	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  98-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for emphysema, including 
due to tobacco use and/or nicotine dependence.  


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to June 1954 and from December 1955 to November 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied service 
connection for emphysema, including due to nicotine 
dependence acquired in service.  The veteran appealed this 
determination to the Board.  

In a June 2002 decision, the Board denied service connection 
for emphysema, including secondary to tobacco use and/or 
nicotine dependence in service.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2003 Order, the Court 
granted the parties' Joint Motion for partial remand, vacated 
the Board's June 2002 decision to the extent that it denied 
the veteran's claim for service connection for emphysema, and 
returned the matter to the Board for compliance with the 
Veterans Claims Assistance Act of 2000 and consideration of 
additional evidence that had been submitted by the veteran.  

In June 2003, the Board remanded the case to the RO for 
action consistent with the parties' Joint Motion and the 
Court's Order.  The case has now been returned to the Board.  

The Board notes that on March 16, 2004, the Board received 
from the veteran's attorney, a motion for revision of "the 
Board of Veterans' Appeals Decision Dated July 8, 2002 Based 
on Clear and Unmistakable Error."  However, the July 8, 2002 
decision that the attorney referred to was actually a rating 
decision from the RO that granted service connection for 
heart disease and assigned a 10 percent disability rating, 
effective September 26, 1997; it was not a decision of the 
Board.  Furthermore, the RO has not adjudicated the issue of 
whether there was clear and unmistakable error in that rating 
decision, and the Board does not have the jurisdiction to 
consider it in the first instance.  Therefore, that issue is 
not currently before the Board and will not be addressed in 
this decision.  It is referred to the RO for appropriate 
action.  The Board further notes that the March 2004 
communication was not received within one year from the date 
the July 2002 rating decision was mailed to the veteran.  
Hence, it was not interpreted as a timely notice of 
disagreement with either the disability rating and/or the 
effective date assigned in that decision, and a remand was 
not prepared for the issuance of a statement of the case on 
those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(where a notice of disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be 
provided).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Nicotine dependence was acquired in service.  

3.  The competent (clinical) evidence fails to show that the 
veteran has emphysema.  


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
service, to include due to tobacco use and/or nicotine 
dependence.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In a June 2003 letter, the veteran was advised to identify 
any evidence in support of his claim that had not been 
obtained.  He was also advised of the evidence he needed to 
submit to show that he was entitled to service connection for 
emphysema.  In particular, he was clearly advised that 
medical evidence of the claimed disability was required in 
order to support his claim.  A list of the evidence that had 
been received and was included in his file was provided to 
the veteran.  The letter further informed him that VA was 
responsible for obtaining his service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  He was given 
another opportunity to identify and/or submit any additional 
evidence in support of his claim.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the claim adjudicated herein as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
the President recently signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 17 
Vet. App 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of entitlement to 
service connection for emphysema, a substantially complete 
application was received from the veteran in October 1997.  
Thereafter, in a rating decision dated in December 1997 that 
issue was denied.  As fully discussed above, only after that 
rating action was promulgated, did the AOJ, on June 23, 2003, 
provide complete VCAA notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 23, 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 01-2004.  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of this claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  His service 
medical records have been associated with the file and his VA 
treatment records have been obtained.  The identified private 
medical evidence has been included with the record.  The 
necessary VA examination was scheduled and conducted and an 
opinion was obtained.  In May 2003, the veteran related that 
he had no further evidence to submit and he requested that 
his claim be immediately processed.  After he received the 
June 2003 VCAA letter, which clearly documented the evidence 
that was in his file, he called the RO and stated that he had 
no further medical evidence to submit.  After a supplemental 
statement of the case was provided to him in August 2003, he 
immediately responded that he waived the 60-day waiting 
period and wished his case to be sent to the Board 
immediately.  There is no indication that there exists any 
available evidence which has a bearing on the issue 
adjudicated here that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal.  Hence, VA's duty to 
assist the veteran in the development of his claim has been 
satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002).  This statute, however, applies only to 
claims filed after June 9, 1998.  Since the veteran's claim 
for benefits due to disability arising from the use of 
tobacco in service was filed before June 9, 1998, the Board 
must consider the law as it existed at that time.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The disabling condition 
stemming from the service-connected disease or injury is 
referred to in the regulation as a "secondary condition."  
Prior to the effective date of 38 U.S.C.A. § 1103, a VA 
General Counsel opinion held that where a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., that damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence, and any resulting 
disability or death may be service-connected on that basis 
pursuant to section 3.310(a).  See VAOPGCPREC 19-97.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show, and the veteran has not 
argued, that emphysema was diagnosed in service.  
Consequently, service connection for the disability on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  The 
veteran asserts, however, that he began smoking tobacco in 
service and acquired nicotine dependence.  As a result, he 
contends he developed emphysema.  In this regard, the Board 
notes that it has previously been established in the Board's 
June 2002 decision that the veteran used tobacco and acquired 
nicotine dependence in service.  Hence, this finding will be 
accepted for the purposes of this decision.  

The veteran's July 1952 pre-induction examination report 
listed an overall finding of no significant abnormalities and 
normal findings for the lungs and chest.  June 1954 and 
December 1955 examination reports also listed normal 
findings.  A September 1958 report of medical history listed 
no history of hay fever, tuberculosis, asthma, shortness of 
breath, chest pain or pressure, or chronic cough, but the 
examination report listed abnormal findings for the lungs and 
chest, described as "bronchitis, wheezing and acute 
bronchitis."

A December 1960 service medical entry noted that the veteran 
was seen for a sore throat, bad cough and soreness in his 
chest, for which he was given antibiotics to clear the 
condition.  The service medical records also mention other 
visits for colds, sore throat, tonsillitis and similar 
problems.  

September 1961 service medical records noted that the veteran 
had a history of asthma since age 14.  One record stated that 
the veteran had a three-year history of difficulty breathing, 
with a cough and occasional fever, which always responded to 
prescription treatment.  After examination, the diagnoses 
were bronchial asthma (probably allergic) and chronic 
bronchitis; another record listed acute asthmatic bronchitis.  
Pulmonary function tests showed a moderate decrease in vital 
capacity.  An October 1961 allergy clinic referral noted hay 
fever problems, but opined that other intrinsic factors 
(probably bacteria) were involved in the condition, requiring 
treatment with stock bacterial vaccine.  

A December 1964 report of medical history noted no hay fever, 
tuberculosis, shortness of breath, chest pain or pressure, or 
chronic cough, but did note asthma. The medical examination 
report listed abnormal findings for the lungs and chest, 
noting bronchial problems in both lungs.  

The veteran's November 1967 and January 1969 medical 
examination reports listed normal lung and chest findings.  A 
March 1970 entry indicated that the veteran tested positive 
for tuberculosis.  An August 1970 medical board report 
indicated that an examination of the lungs and chest was 
normal; on the report of medical history, the veteran noted 
hay fever, tuberculosis and asthma.  The September 1970 
summary medical board report stated that chest x-ray results 
were within normal limits, but also noted the prior diagnosis 
of tuberculosis.  

A June 1994 hospital record noted that examination of the 
veteran's lungs revealed that they were clear to auscultation 
bilaterally.  An August 1994 VA chest x-ray report included a 
finding of no acute pulmonary disease.  A February 1995 
hospital discharge summary listed a diagnosis of chronic 
obstructive lung disease.  An April 1995 report noted left 
pleural effusion in February 1995, and the physician noted 
decreased breath sounds at the right base, with few crackles 
and few respiratory wheezes centrally, but the left lung was 
noted to be clear.  June 1995 pulmonary function testing 
noted a "computerized interpretation" of mild obstructive 
disease.  A November 1995 chest x-ray report listed chronic 
pleural thickening and what appeared to be mild emphysema, 
but stated that there were no definite infiltrates, fluid or 
congestion.  

In a July 2000 VA heart examination report, a physician's 
assistant listed a diagnosis of chronic obstructive pulmonary 
disease (COPD).  September 2000 pulmonary function testing 
showed obstruction of the larger airways, noted as seen in 
asthma or COPD.  This report stated that compared with 
previous studies, the obstructive defect had shown 
improvement.  

The record also includes the September 2000 VA examination 
report of a pulmonary specialist, who initially observed that 
there was some question as to the details of the veteran's 
smoking history.  After reviewing the veteran's complete 
clinical records, the specialist stated that the September 
1961 pulmonary testing showed findings were consistent with 
mild reversible obstructive disease (asthma), and that the 
June 1995 studies showed that total lung capacity and 
diffusing capacity were normal, making the presence of 
emphysema unlikely.  He also observed that the September 2000 
testing showed mild obstruction prior to the use of 
medication, and findings within normal limits after 
medication.  In conclusion, he opined that the veteran has 
had reversible obstructive airway disease (asthma) for most 
of his life, and that while smoking in the service, his 
asthma symptoms temporarily worsened.  He also stated that 
the record presents no pulmonary function evidence for 
emphysema and that the veteran does not have emphysema, but 
only the aforementioned asthma, being appropriately 
controlled by medication.  The specialist further noted that 
the veteran's pulmonary functions are better now than they 
were during service in 1961.  

The Board finds that the preponderance of the medical 
evidence shows that the veteran does not currently have 
emphysema.  Consequently, his claim for this disability, 
including secondary to tobacco use and/or nicotine dependence 
acquired in service, cannot be granted.  It is well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a clinically diagnosed disability.  Without 
competent clinical evidence of a diagnosis of emphysema, 
service connection for such disability may not be 
established.  

The Board acknowledges that there are some statements in the 
file indicating that the veteran has emphysema.  However, the 
complete, clinical assessment by the VA pulmonologist is more 
probative on the matter and outweighs the evidence to the 
contrary because it was made after a thorough study of the 
veteran's medical records, and a complete pulmonary 
examination.  See Winsett, Bloom, supra.  In contrast, the 
other medical records relied upon a medical history provided 
by the veteran, and were included in treatment for other 
disabilities.  For example, the November 1995 chest X-ray 
report did not include a definite diagnosis of emphysema, but 
noted only the appearance of this disability.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against a finding that the 
veteran currently has emphysema, the evidence is not in 
equipoise, and there is no basis to apply it.  See Gilbert, 
supra.  

To the extent that the veteran is offering his own statements 
to demonstrate that he has emphysema, the Board notes that, 
as a lay person he is not capable of opining on matters 
requiring medical knowledge, such as medical diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion is not sufficient to 
establish service connection for the disability.  
Accordingly, the claim for service connection for emphysema, 
including secondary to tobacco use and/or nicotine dependence 
acquired in service, must be denied.  See Gilbert, supra.   
ORDER

Service connection for emphysema, including due to tobacco 
use and/or nicotine dependence, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



